Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF BLUE CALYPSO, INC. PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report on Form 10-Q of Blue Calypso, Inc. (the "Company") for the period ended September 30, 2015, as filed with the Securities and Exchange Commission (the "Report"), I, Andrew Levi, Chief Executive Officer of the Company, do hereby certify, pursuant to 18 U.S.C. Section 1350, that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 16, 2015 By: /s/ Andrew Levi Andrew Levi Chief Executive Officer (Principal Executive Officer)
